
	
		I
		112th CONGRESS
		1st Session
		H. R. 3455
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2011
			Mr. Palazzo (for
			 himself, Mr. Holden,
			 Mr. Bartlett,
			 Mr. Thompson of Mississippi,
			 Mr. Westmoreland,
			 Mr. Latham,
			 Mr. LoBiondo,
			 Mr. Nunnelee, and
			 Mr. Harper) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 10, United States Code, to include the
		  Chief of the National Guard Bureau as a member of the Joint Chiefs of Staff and
		  to reestablish the position of Vice Chief of the National Guard
		  Bureau.
	
	
		1.Membership of the Chief of
			 the National Guard Bureau on the Joint Chiefs of Staff
			(a)Membership on
			 Joint Chiefs of StaffSection 151(a) of title 10, United States
			 Code, is amended by adding at the end the following new paragraph:
				
					(7)The Chief of the National Guard
				Bureau.
					.
			(b)Conforming
			 amendmentsSection 10502 of such title, as amended by section
			 2(b)(1) of this Act, is further amended—
				(1)by redesignating subsection (d) as
			 subsection (e); and
				(2)by inserting after subsection (c) the
			 following new subsection (d):
					
						(d)Member of Joint
				Chiefs of StaffThe Chief of
				the National Guard Bureau shall perform the duties prescribed for him or her as
				a member of the Joint Chiefs of Staff under section 151 of this
				title.
						.
				2.Reestablishment of
			 position of Vice Chief of the National Guard Bureau and termination of position
			 of Director of the Joint Staff of the National Guard Bureau
			(a)Reestablishment
			 and termination of positionsSection 10505 of title 10, United
			 States Code, is amended to read as follows:
				
					10505.Vice Chief of
				the National Guard Bureau
						(a)Appointment(1)There is a Vice Chief of the National Guard
				Bureau, selected by the Secretary of Defense from officers of the Army National
				Guard of the United States or the Air National Guard of the United States
				who—
								(A)are recommended for such appointment
				by their respective Governors or, in the case of the District of Columbia, the
				commanding general of the District of Columbia National Guard;
								(B)have had at least 10 years of
				federally recognized service in an active status in the National Guard;
				and
								(C)are in a grade above the grade of
				brigadier general.
								(2)The Chief and Vice Chief of the
				National Guard Bureau may not both be members of the Army or of the Air
				Force.
							(3)(A)Except as provided in
				subparagraph (B), an officer appointed as Vice Chief of the National Guard
				Bureau serves for a term of four years, but may be removed from office at any
				time for cause.
								(B)The term of the Vice Chief of the
				National Guard Bureau shall end within a reasonable time (as determined by the
				Secretary of Defense) following the appointment of a Chief of the National
				Guard Bureau who is a member of the same armed force as the Vice Chief.
								(b)DutiesThe
				Vice Chief of the National Guard Bureau performs such duties as may be
				prescribed by the Chief of the National Guard Bureau.
						(c)GradeThe
				Vice Chief of the National Guard Bureau shall be appointed to serve in the
				grade of lieutenant general.
						(d)Functions as
				Acting ChiefWhen there is a vacancy in the office of the Chief
				of the National Guard Bureau or in the absence or disability of the Chief, the
				Vice Chief of the National Guard Bureau acts as Chief and performs the duties
				of the Chief until a successor is appointed or the absence of disability
				ceases.
						.
			(b)Conforming
			 amendments
				(1)Section 10502 of
			 such title is amended by striking subsection (e).
				(2)Section
			 10506(a)(1) of such title is amended by striking and the Director of the
			 Joint Staff of the National Guard Bureau and inserting and the
			 Vice Chief of the National Guard Bureau.
				(c)Clerical
			 amendments
				(1)Heading
			 amendmentThe heading of section 10502 of such title is amended
			 to read as follows:
					
						10502. Chief of the National Guard Bureau:
				appointment; advisor on National Guard matters;
				grade
						.
				(2)Table of
			 sectionsThe table of sections at the beginning of chapter 1011
			 of such title is amended—
					(A)by striking the
			 item relating to section 10502 and inserting the following new item:
						
							
								10502. Chief of the National Guard Bureau:
				appointment; advisor on National Guard matters;
				grade.
							
							;
				  
						and(B)by striking the
			 item relating to section 10505 and inserting the following new item:
						
							
								10505. Vice Chief of the National Guard
				Bureau.
							
							.
					
